DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ claims 1-10 are pending
2/ Claims 1, and 6 are independent
3/ Previous IDS filed 07/29/2021 has been considered
4/ 112b rejection is withdrawn

Response to Arguments
Applicant’s arguments, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1 and 6 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirano JP 2016134850-A.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 6 recite
 “establish first transfer paths using a redundant route when the requirement for redundant configuration indicates that the redundant configuration in a transfer layer is required and wherein the first transfer paths comprise i) an active path using a first light wavelength and ii) a backup path using a second light wavelength, and
establish a second transfer path not using the redundant route but being linked to the transmission path with the redundant configuration in the transmission layer  when the requirement for the redundant configuration indicates that the redundant configuration in the transmission layer is required;
wherein the second transfer path uses a third light wavelength”
However, the disclosure of the instant application does not have a support for the above limitations in the exact terms. The instant disclosure in [0037] discloses “[0037] FIG. 3 illustrates an example of a physical connection configuration of an apparatus and an example of a configuration of a light wavelength. A light wavelength path is configured between the transmission apparatuses, and the routers communicate with each other by using the light wavelength path between the transmission apparatuses. Transmission restoration that is a redundant configuration in the transmission layer can be configured for the light wavelength path. In an example, a light wavelength path (light wavelength path ID=1) using a wavelength λ1 for which the transmission restoration is configured is assumed to be configured between a physical port 4 of the transmission apparatus A and a physical port 4 of the transmission apparatus B. Furthermore, a light wavelength path (light wavelength path ID=2) using a wavelength λ2 for which the transmission restoration is not configured is assumed to be configured between the physical port 4 of the transmission apparatus A and the physical port 4 of the transmission apparatus B. A light wavelength path (light wavelength path ID=3) using a wavelength λ3 for which the transmission restoration is not configured is assumed to be configured between a physical port 5 of the transmission apparatus A and the physical port 5 of the transmission apparatus B”. 
Further the third light wave length is indicated in paragraphs [0037], [0041], [0074], [0076], and [0083]. However, the above limitations are not explicitly indicated in the above excerpt of the instant disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccormick (US pg. no. 20170195230), further in view of Perrett (US. Pg. no. 20170331717), further in view of Hirano (JP 2016134850).
Regarding claim 1,  Mccormick discloses a control device (fig. 1 TSDN controller) used in a communication network including a plurality of routers (fig. 1 110 routers) and a plurality of transmission apparatuses (fig. 1 160 optical network devices in optical network 190) configured to connect the plurality of routers to each other ([0018] The routers 110 may communicate with each other via IP links 113 over the IP network 180 layer. The nodes 160 (transmission apparatuses) may communicate with each other via physical optical links 163 (e.g., optical fibers)), the control device comprising: 
a transmission configuration information storage unit, including one or more processors, configured to manage a transmission path that connects the plurality of transmission apparatuses to each other([0016] The memory 120 may further store data 145, such as data relevant to managing the IP network (transfer network) and the optical transport network (transmission network), for example including a network configuration dataset that describes the current network/traffic flow configuration; fig. 1 discloses TSDN controller 105 manages paths over IP layer network 180 and optical layer network 190; [0013] discloses an example TSDN controller 105 managing a simplified example IP network 180 (also referred to as the IP layer) and a simplified example optical transport network 190 (also referred to as the optical layer). In this example, the TSDN controller 105 monitors and manages connections among four routers 110 in the IP network 180 and among four transport nodes 160 in the optical transport network 190); 
a route information storage unit, including one or more processors, configured to manage a route configured between the plurality of routers (fig. 1, 110 routers based on IP network layer) and a transmission path (fig. 1 discloses route based on optical network) used on the route ([0013] FIG. 1 is a schematic diagram illustrating an example TSDN controller 105 managing a simplified example IP network 180 (also referred to as the IP layer) and a simplified example optical transport network 190 (also referred to as the optical layer). In this example, the TSDN controller 105 monitors and manages connections among four routers 110 in the IP network 180 and among four transport nodes 160 in the optical transport network 190; [0044] At 315, the TSDN controller may identify one or more congested links in the network. This may involve solving an optimization problem at 320, for maximizing network utility. The optimization problem may, as discussed above, define a primal problem to maximize network utility (e.g., to accommodate the change or anticipated change in traffic) and define a dual problem to minimize link constraints. The result of solving the optimization problem may include a set of link constraint dual variables associated with the links of the network. The congested link(s) may be identified, at 325, by identifying the link(s) with non-zero link constraint dual variables. [0045] At 330, the TSDN controller may adjust the capacity of one or more IP links of the IP network, based on the solution to the optimization problem. The capacity may be adjusted in order to decrease congestion on one or more of the congested link(s). The capacity may be adjusted to prioritize the link capacity of the congested link(s) with highest or higher link constraint dual variables, because this may be expected to result in greater improvements in network utility. When the link capacity of a congested link is ); and 
But, McCormick does not explicitly disclose:
determine whether a redundant configuration in a transmission layer is available for the transmission path;
a transfer path establishing unit, including one or more processors, configured to, in response to an establishment request including a requirement for the redundant configuration for a transfer path connecting the plurality of routers to each other refer to the transmission configuration information storage unit and the route information storage unit, 
establish first transfer paths using a redundant route when the requirement for redundant configuration indicates that the redundant configuration in a transfer layer is required and wherein the first transfer paths comprise i) an active path using a first light wavelength and ii) a backup path using a second light wavelength, and
establish a second transfer path not using the redundant route but being linked to the transmission path with the redundant configuration in the transmission layer  when the requirement for the redundant configuration indicates that the redundant configuration in the transmission layer is required;
wherein the second transfer path uses a third light wavelength;
However, in the same field of endeavor, Perrett discloses determine whether a redundant configuration in a transmission layer (fig. 2 202 optical layer)  is available for the transmission path (fig. 9, a request information protected column discloses a protection requirement (a requirement to established redundant configuration)  for service route request in optical layer (transmission layer). If protected is enabled, the system establishes routes in optical layer (transmission layer) having a redundant path to established path. If protected is not enabled, a redundant path would not be established that corresponds to determining); 
a transfer path establishing unit, including one or more processors, configured to, in response to an establishment request including a requirement for the redundant configuration for a transfer path connecting the plurality of routers to each other([0077] discloses a list of services to be routed including the specific requirements (requirements) of each of those services in IP layer (transfer layer). A set of service requirements of this kind may be provided in the form of a demand matrix which has a different row for each requested service (request) and a column for each specified service requirement; [0078] discloses for each service the demand matrix indicates the destination node, the required bandwidth, the class of service, and whether the service is to be protected (redundant configuration). Establishing route based on the request requirements in the demand matrix corresponds to establishing), refer to the transmission configuration information storage unit and the route information storage unit, 
establish first transfer paths using a redundant route when the requirement for redundant configuration indicates that the redundant configuration in a transfer layer is required (fig. 8 discloses a demand matrix (requirements from service requests) for the IP (transfer layer); fig. 9 discloses demand matrix (requirements for the service request) for the optical layer Where they are together used to establish multi-layer path between endpoints. The entries in the tables show the path establishing requirement attributes for each service requested using each layers. The column represents the requirement for the service request. For example, row 2 of fig. 8 represents service request 2 with requirements where one of the requirements, protection, is enabled for a path joining PE1 and P4. That means on the IP layer, for this service between the source PE1 and destination P4, backup path is needed. Similarly, row 2 of fig. 9 represents service 2 where on the optical layer path between O3 and O4 is protected. That means a backup path connecting the points O3 and O4 in the optical layer is needed. The multilayer protected (backup) path established between PE1 and P4 using both demand matrixes from the IP and optical layer  using optical layer paths between O3 and O4, as indicated in row 2 of each tables of fig. 8 and 9, corresponds to the first transfer path that has a redundant path both on the IP layer and the optical layer).Establishing the backup path between PE1 and P4 using PE1, P4, O3 and O4 corresponds to establishing based on requirement);
establish a second transfer path not using the redundant route (fig. 8, row IP-D3, svc3 from P3->PE1 has protection selected no (disabled) where that corresponds to the path in the IP layer connecting P3 and PE1 to provide svc3 does not need redundant path) but being linked to the transmission path with the redundant configuration in the transmission layer (fig. 9 row  OD3 svc3 from O5->O4 has protection selected yes (enabled) where that corresponds to the path in the optical layer connecting O5 and O4 to provide svc3 needs redundant path (path with redundant configuration in the transmission (optical) layer). The multi-layer (IP-optical layer) path formed to provide service requests svc3 with the above requirements indicated in demand matrix of fig. 8 and demand matrix of fig. 9 above for the IP layer and the optical layer requirements respectively between P3 and PE1 and optical layer path between O5 and O4 corresponds to the second path) when the requirement for the redundant configuration indicates that the redundant configuration in the transmission layer is required (fig. 9 row  OD3 svc3 from O5->O4 has protection selected yes (enabled corresponds to requirement in transmission (optical layer)) where that corresponds to the path in the optical layer connecting O5 and O4 to provide svc3 needs redundant path (path with redundant configuration requirement); [0086] discloses candidate path 1 has a primary path 1002 (redundant route) and a secondary path 1004 with node functionalities as indicated by reference numeral 1102. Thus, candidate path 1 has a primary path of PE1, P1, O1 (DXC), O6 (DXC), P4 and a secondary path of PE1, P1, O1 (DXC), O7 (OXC), O12 (3R), O8 (DXC), O2 (OXC), O3 (1R), O4 (OXC), O13 (OXC), O9 (OXC), O11 (OXC), O10 (glass through), O5 (OXC), O6 (DXC), P4. In the upper layer, the path connecting PE1 And P4  in both paths is  PE1->P1->P4 that corresponds to a transfer path not using the redundant route)). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mccormick with Perrett. The modification would allow establishing routes in multi-layer network using required constraints in service route request. The modification would allow demand based route--- redundancy and frailer protection based on established redundant paths. The modification would allow effective continuity of service during failure by utilizing failover paths 	
But, the combination does not explicitly disclose:
wherein the first transfer paths comprise i) an active path using a first light wavelength and ii) a backup path using a second light wavelength;
wherein the second transfer uses a third light wavelength;
However, in the same field of endeavor, Hirano discloses:
wherein the first transfer paths (fig. 8c path connecting 111b and 114b through the upper (transfer) layer and the lower (transmission) layer) comprise i) an active path using a first light wavelength ([0059] and fig. 8C discloses, the working path 121 (active path) is rerouted from the electrical node 111b (IP layer node) and the optical node 111a to the optical node 114a  (optical layer) and the electrical node 114b (IP layer node) via the optical node 112a and the optical node 113a. The wavelength λ 6 (first wavelength) is assigned to this path; and ii) a backup path using a second light wavelength ([0058] and fig. 8c discloses the spare path 122  (backup path) is rerouted from the electrical node 111b and the optical node 111a to the optical node 114a and the electrical node 114b via the optical node 115a and the optical node 116a. And the wavelength λ5 is assigned to this path), and
wherein the second transfer path (fig. 8b, the path connecting 11b and 113b through the upper (transfer) layer and the lower (transmission) layer) uses a third light wavelength ([0057] discloses  working path is a path of wavelength λ1 (the third wavelength) from the electrical node 111b (transfer layer node) and the optical node 111a to the optical node 112a, the optical node 113a (optical layer nodes) and the electrical node 113b (transfer layer node));
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Hirano. The modification would allow using different channels of light paths using wavelength multiplexing to enable an effective multi-layer network paths with varying options to choose from using different wavelengths.
Regarding claim 2,  The modification discloses control device according to claim 1.
 Perrett discloses further discloses further comprising a transmission path establishing unit including one or more processors 
is further configured to establish the transmission path that connects the plurality of transmission apparatuses to each other ([0087] discloses  a secondary path of PE1, P1, O1 (DXC), O7 (OXC), O12 (OXC), O8 (DXC), O2 (OXC), O3 (3R), O4 (DXC), O13 (OXC), O9 (OXC), O11 (OXC), O10 (glass through), O5 (OXC), O6 (DXC), P4. The optical path connecting the optical devices corresponds to transmission path and the optical devices such as O1, O7 corresponds to transmission apparatus), and to register  whether the redundant configuration in the transmission layer is available for the transmission path, in the transmission configuration information storage unit ([0112] discloses the optimized path comprises a primary path 1402 and a secondary, back-up path 1404. The primary path may be expressed as PE1, P1, O1 (DXC), O6 (DXC), P4. The secondary path 1404 may be expressed as PE1, P1, O1 (DXC), O7 (DXC), O12 (glass through), O8 (DXC), O2 (DXC), O3 (DXC), P2, O3 (DXC), O4 (DXC), O13 (1R), O9 (DXC), O11 (3R), O10 (DXC), O5 (OXC), O6 (DXC), P4. Storing the secondary path information corresponds to registering).
Regarding claim 4. The combination discloses  the control device according to claim 2.
Mccormick further discloses, wherein the communication network further comprises a starting point layer 2 switch and an ending point layer 2 switch to which a user is connected (fig. 1 discloses IP and optical multi-layer network. The routers in the IP layer corresponds to routers. Switches in the local network connecting users to routers at both ends of the IP network corresponds to starting point switch and ending point switch), the starting point layer 2 switch and the ending point layer 2 switch are connected to any of the plurality of routers and any of the plurality of transmission apparatuses (fig. 1 discloses the routers in the IP layer and optical devices in the optical network are connected to be later connected to switches at both user ends), and the control device further comprises: 
a layer 2 switch internal connection unit, including one or more processors, configured to connect an end point of the established transfer path or the transmission path with a connection point of the user in the starting point layer 2 switch and the ending point layer 2 switch (fig. 1 discloses IP and optical multi-layer network. The routers in the IP layer corresponds to routers. Switches in the local network connecting users to routers at both ends of the IP network corresponds to starting point switch and ending point switch. The NMS component connecting the switches to the multi-layer network corresponds to internal connection unit).
Perrett discloses a network path determination unit, including one or more processors, configured to, in response to an establishment request including the requirement for the redundant configuration from the user ([0077-00078] discloses a list of services to be routed including the specific requirements of each of those services. The component establishing paths according to requirements corresponds to network path determination unit), 
issue an establishment request for establishing the transfer path with the redundant configuration in the transfer layer to the transfer path establishing unit when the redundant configuration in the transfer layer is required as a requirement for the redundant configuration (fig. 8 discloses demand matrix where each row is route establishment request for service  and each column is a requirement in the request to establish the route in the IP layer (transfer route in transfer layer) of multi-layer network. It is used to establish route based on request requirements in the demand matrix. One of requirement is whether protected path (redundant configuration requirement) in a transfer layer to be established in case of failure. When protected is enabled, redundant path is established. Components referred to establish the path corresponds to referring; [0077-00078] discloses a list of services to be routed including the specific requirements of each of those services. A set of service requirements of this kind may be provided in the form of a demand matrix which has a different row for each requested service and a column for each specified service requirement… for each service the demand matrix indicates the destination node, the required bandwidth, the class of service, and whether the service is to be protected (redundant configuration requirement)… Protection refers to whether a service requires a back-up route to provide protection in the event that the primary route fails. Taking service Svc 1 of IP-D1 as an example, this service is required to be routed from PE1 to PE2 with a bandwidth of 0.2 Gb, a class of service of 2, and a back-up or secondary path being available. Establishing the service route based on the above requirements corresponds to establishing. The component establishing the path corresponds to a network path determination unit), and
 issue an establishment request for establishing a transmission path with the redundant configuration in the transmission layer to the transmission path establishing unit when the redundant configuration in the transmission layer is required as the requirement for the redundant configuration (fig. 9, discloses a demand matrix (requests with requirements) for service path requests in the optical layer of multilayer network indicated in fig. 2. The protected column in the demand matrix discloses requirements in request for establishing route in optical layer (transmission layer) and indicates whether the route to be established needs a protection or secondary redundant path to be established in optical layer (transmission layer). The protection requirement information corresponds to redundant configuration. Establishing optical layer route based on  the request requirements such as protected (redundant configuration) corresponds to establishing and the request made to establish the path corresponds to establishment request); and 
Regarding claim 6, Mccormic discloses a control method performed by a control device used in a communication network including a plurality of routers and a plurality of transmission apparatuses configured to connect to the plurality of routers to each other, the control method comprising: 
	All other limitations of claim 6 are similar with the limitations of claim 1 above. Claim 6 is rejected on the analysis of claim 1 above.
Regarding claim 7, The combination discloses control method according to claim 6. All other limitations of claim 7 are similar with the limitations of claim 2 above. 
Claim 7 is rejected on the analysis of claim 2 above.
Regarding claim 9, The combination discloses control method according to claim 7.
All other limitations of claim 9 are similar with the limitations of claim 4 above and claim 9 is rejected on the analysis of claim 4.

Claim 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mccormick (US pg. no. 20170195230), Perrett (US. Pg. no. 20170331717), and Hirano (JP 2016134850), further in view of Choudhury (US. Pg. no.  10581736 ).
Regarding claim 3,  The combination discloses control device according to claim 1.
But, the combination does not explicitly disclose:
further comprising a bypass execution unit, including one or more processors, configured to  identify, upon receiving an alert from at least one of the plurality of transmission apparatuses, a transfer path or a transmission path affected by the alert, and when the redundant configuration in the transmission layer is available for the transfer path or the transmission path, use a temporary bypass path in place for the transfer path or the transmission path until bypass processing of bypassing the transfer path or the transmission path with a bypass path in the transmission layer is completed, and to reroute from the temporary bypass path to the bypass path once the bypass processing of bypassing the transfer path or the transmission path with the bypass path is completed.
However, in the same field of endeavor, Choudhury discloses: 
further comprising a bypass execution unit, including one or more processors, configured to: identify, upon receiving an alert from at least one of the plurality of transmission apparatuses, a transfer path or a transmission path affected by the alert,( col. 18, lines 20-22 discloses the a network failure is detected and one or more of the adjusted backup paths are used as backup path(s) responsive to the detected network failure; col.2, lines 41-51 discloses The FRR backup path mentioned above may carry traffic during the failure of the corresponding primary path. In the case of link failure protection, the primary path extends over a single link only. In the case of router failure protection, the primary path extends over two links with the protected router being in the middle. In both cases, the backup path should be diverse from the primary path (since otherwise the failure of the primary path may also cause the backup path to fail) but the endpoints of the backup path should be exactly the same as that of the primary path; col. 12, lines 10-11 discloses SDN controller 155 and/or PCE 150 may recalculate secondary end-to-end paths (stored redundant paths) which may be implemented after a FRR activation of a backup path. For instance…a FRR backup path may be used initially in response to a failure condition affecting a link or node in the path/tunnel, while the secondary end-to-end path may be activated thereafter (re-routing)) and when the redundant configuration in the transmission layer is available for the transfer path or the transmission path (col.3, lines 30-39  discloses each backup path (temporary bypass) is pre-computed and carries traffic from several end-to-end tunnels, it may not be optimal when subsequently called upon to serve as a backup path in some future time. For example, for each end-to-end tunnel, a second more optimal routing (redundant configuration) avoiding the failed component may later be established), use a temporary bypass path in place for the transfer path or the transmission path until bypass processing of bypassing the transfer path or the transmission path with a bypass path in the transmission layer is completed, and reroute from the temporary bypass path to the bypass path once the bypass processing of bypassing the transfer path or the transmission path with the bypass path is completed (col.3, lines 30-39 discloses once each backup path (temporary bypass) is pre-computed and carries traffic from several end-to-end tunnels, it may not be optimal when subsequently called upon to serve as a backup path in some future time. For each end-to-end tunnel, a second more optimal routing (redundant configuration) avoiding the failed component may later be established by an SDN controller (e.g., centralized TE). The present disclosure addresses the potential for traffic loss when the traffic is on a FRR backup path (temporary by pass) before being routed (re-routing) on a more optimal end-to-end path; col. 12, lines 10-11 discloses SDN controller 155 and/or PCE 150 may recalculate secondary end-to-end paths (stored redundant paths) which may be implemented after a FRR activation of a backup path. For instance…an FRR backup path may be used initially in response to a failure condition affecting a link or node in the path/tunnel, while the secondary end-to-end path may be activated thereafter (re-routing)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Choudhury. The modification would allow speedy recovery using best effort backup path until optimal path to bypass failure is established. The modification would allow continuous service during failure using temporary backup paths later to be re-routed to optimal bypass path.
Regarding claim 5, The combination discloses control device according to claim 4 further comprising Perrett discloses wherein the layer 2 switch internal connection unit is configured to:
connect  an end point to the connection point of the user when the temporary bypass path is used in place for the transfer path or the transmission path, and to connect  an end point of the bypass path to the connection point of the user when rerouting is performed from the temporary bypass path to the bypass path (col. 12, lines 10-11 discloses SDN controller 155 and/or PCE 150 may recalculate secondary end-to-end paths (stored redundant paths) which may be implemented after a FRR activation of a backup path. For instance…an FRR backup path may be used initially in response to a failure condition affecting a link or node in the path/tunnel, while the secondary end-to-end path may be activated thereafter (re-routing). The system enabling the endpoint  and the user switch to the FRR backup and later the more optimal path to continue bypass and communication corresponds to layer 2 switch internal connection unit and switches in local network connecting user devices to the multi-layer network of fig. 2 corresponds to switch; col.3, lines 30-39 discloses once each backup path (temporary bypass) is pre-computed and carries traffic from several end-to-end tunnels, it may not be optimal when subsequently called upon to serve as a backup path in some future time. For each end-to-end tunnel, a second more optimal routing (redundant configuration) avoiding the failed component may later be established by an SDN controller (e.g., centralized TE)).
All other limitations of claim 5 are similar with the limitations of claim 3 above. Claim 5 is rejected on the analysis of claim 3 above.
Regarding claim 8, The combination discloses control method according to claim 6.
All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 3 above.

Regarding claim 10.  The combination discloses control method according to claim 9 further comprising.
All other limitations of claim 10 are similar with the limitations of claim 6 and claim 10 is rejected on the analysis of claim 5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 -----(IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                             
---/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445